 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

MOUKH AMEDE PALL pO Je mee

Defendant(s).
X

Defendant MOUKHAMEDS FAL hereby ily consents to

participate in the following proceeding via__ videoconferencing or teleconferencing:
Ce Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver
of Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

 

 

 

 

 
